I concur in the opinion except that portion which requires the prosecution to prove mailing of the notice of the suspension as part of its prima facie case. I believe that a suspension order must be accorded the presumption of regularity until shown to the contrary.
I agree that Townsend v. Dollison (1981), 66 Ohio St.2d 225
[20 O.O.3d 220], stands for the proposition that a licensee has an obligation to supply his last known address to the Bureau of Motor Vehicles and, until the licensee notifies the bureau to correct his address, he cannot complain because notice is sent to the address which appears on his license. Notice to an address other than that which appears on the license may also be valid depending on the circumstances of the particular case. *Page 370